Citation Nr: 0019915	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  92-06 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a 
seizure disorder during the period prior to July 1, 1997.

2.  Entitlement to a rating in excess of 10 percent for a 
seizure disorder from July 1, 1997, to include restoration of 
a 40 percent rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel 



INTRODUCTION

The veteran served on active duty from February 1977 to April 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The Board also notes that the East Orange VA Medical Center 
issued a statement of the case in March 1993 with respect to 
the issue of entitlement to reimbursement for or payment of 
costs associated with unauthorized private outpatient 
treatment in October 1990.  Thereafter, this issue was not 
addressed in any written statement received from the veteran 
or his representative.  Similarly, no written statement 
addressing the issue of entitlement to a total rating based 
on unemployability due to service-connected disabilities has 
been received from the veteran or his representative since 
the RO issued a statement of the case on this issue in 
November 1995.  Therefore, the Board has concluded that the 
veteran is not currently seeking appellate review with 
respect to either of these issues.


REMAND

When this case was most recently before the Board in October 
1995, it was remanded for further RO actions.  Although the 
record reflects that the RO completed the evidential 
development requested in the Board's remand, in October 1999 
the RO received notice that the veteran is receiving 
disability benefits from the Social Security Administration 
(SSA).  The decision awarding the veteran SSA disability 
benefits and the record upon which the award was based may be 
pertinent to the issues currently before the Board.  
Unfortunately, the RO failed to request the SSA to provide a 
copy of its decision and the record upon which it was based.  
Consequently, further development of the record is required.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should obtain from the SSA 
copies of its decision awarding the 
veteran disability benefits, any 
subsequent disability determinations for 
the veteran and the records upon which 
such decision(s) was (were) based.

2.  Then, the RO should undertake any 
other indicated development, to include 
obtaining a copy of any additional 
pertinent treatment records if the 
veteran identifies such records and 
scheduling an appropriate VA examination 
if the veteran alleges that his seizure 
disorder has increased in severity since 
his most recent VA examination pertaining 
to this disability.

3.  Then, the RO should readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, a supplemental 
statement of the case should be issued to 
the veteran and his representative and 
they should be afforded an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action.  No action is required of the 
veteran unless he is otherwise notified by the RO.  By this 
remand the Board intimates no opinion as to any final outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




